Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 13, filed 11/04/2021, with respect to claims 1 and 20 have been fully considered and are persuasive.  The rejection under 35 USC section 103 of independent claims 1, 11 and 20 has been withdrawn. 
Allowable Subject Matter
Claims 1-15 and 17-22 are allowed.
The following is a statement of reasons for allowance:  
		Regarding claims 1, 11 and 20, the cited prior art of record Bar-tal et al. (EP 1891895) and Chapetti dos Santos et al. (“Nonlinear Modeling of Magnetic Materials for Electromagnetic Devices Simulation”), either singularly or in combination, fail to anticipate or render obvious a system/method  to track a member in a volume, comprising: determine a distortion free flux based on the modeled flux extrapolated to zero frequency, and output the determined distortion free flux, and determine a position of the tracking device based on a distortion free field determined based on the determined distortion free flux, in combination with all the other limitations in the claim as claimed and defined by the Applicant. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A RIVERA VARGAS whose telephone number is (571)270-7870. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANUEL A RIVERA VARGAS/Primary Examiner, Art Unit 2864